Wright, J.,
concurring. While I concur without reservation with the vast majority of the court’s opinion, I write briefly to articulate my position on the weight of the mitigating factors presented by Green:
Justice Sweeney fully and accurately discusses Green’s extremely low intelligence, her advanced alcoholism and drug addiction, and her limited intellectual and emotional development. I disagree, however, with the conclusion that these factors are entitled only to “modest weight.” I believe that together they carry considerable weight.
Although in past cases the existence of such factors has led me to dissent from the imposition of the death penalty,2 the aggravating circumstance present in this case is very strong; in my view it outweighs the mitigating factors beyond a reasonable doubt. The evidence showed that Green and *155Coulter coldly formulated a plan to rob and kill an elderly victim in his home and that Green carried the plan into action. In a case in which an offender committed a premeditated felony murder, evidence of low intellect, advanced chemical dependency, and limited emotional development should not be sufficient to warrant vacating the death penalty on appeal.
However, in a different case — one that does not involve prior calculation and design — these same strong mitigating factors could lead me to vote to vacate the death penalty pursuant to R.C. 2929.05. In short, I respectfully disagree with the majority’s allotment of only “modest weight” to these factors.

. See, e.g., State v. Slagle (1992), 65 Ohio St.3d 597, 615, 605 N.E.2d 916, 932 (Wright, J., dissenting); State v. Rogers (1985), 17 Ohio St.3d 174, 188, 17 OBR 414, 426, 478 N.E.2d 984, 997 (Wright, J., dissenting).